Citation Nr: 0808113	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-41 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to VA death benefits on the basis of being 
the child of the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from February 23, 1944 to 
August 14, 1944.  He was born in 1920.  Documentation is of 
record to the effect that the veteran married DE in February 
1942. 

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila.

In a decision in May 2000, the Board had denied the veteran's 
claim for entitlement to service connection for malaria and a 
lung disability.  The veteran died in March 2002.

The appellant initially requested a personal hearing at the 
VARO and one was scheduled.  She appeared with her daughter, 
JAT, in July 2004.  At that time, after discussion, she 
decided not to have a hearing but indicated that she wished 
to pursue her claim on appeal.



FINDINGS OF FACT

1.  The appellant, who is the daughter of the deceased 
veteran and his late wife, was born on July [redacted], 1944.

2.  The appellant is a married woman.

3.  The appellant was not helpless before age 18 or age 23 
while attending school.



CONCLUSION OF LAW

The criteria for basic eligibility for VA death benefits as 
the child of the veteran are not met.  38 U.S.C.A. § 101(4) 
(West 2002); 38 C.F.R. § 3.5, 3.57, 3.356 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

However, when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to notify nor the 
duty to assist provisions of the VCAA are implicated.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. 
Principi, 16 Vet. App. 129 (2002); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000). Accordingly, no further analysis of 
whether the VCAA requirements were met in the instant case is 
necessary.

In the instant case, eligibility for VA benefits as the child 
of a veteran is outlined by statute and regulation.  The 
Board's review is therefore limited to interpretation of the 
pertinent law and regulations.

Criteria, Factual Background and Analysis

The appellant is claiming entitlement to death benefits as 
the "child" of the deceased veteran. 

VA law provides entitlement to dependency and indemnity 
compensation to a veteran's surviving spouse, child, or 
parent because of a service-connected death.  38 U.S.C.A. § 
101(14) (West 2002); 38 C.F.R. § 3.5 (2007).

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2007).  The focus of analysis is on the 
individual's condition at the time of her 18th birthday.  It 
is that condition which determines whether entitlement to the 
status of "child" should be granted.  See Dobson v. Brown, 4 
Vet. App. 443 (1993).

The appellant was born in 1944 and was 60 years old at the 
time she filed the claim for death benefits in 2004.  She has 
not claimed, and there is no evidence to support that she was 
helpless, including at age 18 or under any of the other 
criteria cited above relating to "helpless children."  
Moreover, she is married and thus does not fulfill the 
remaining basic criteria of a child as being unmarried.  The 
Board appreciates that her late father was a naturalized 
American citizen, but this does not bear upon the issues at 
hand.

The Board acknowledges the appellant's contention that she is 
entitled to VA death benefits based on her father's military 
service and her status as a surviving child.  However, due to 
her age, the fact that she is now or has been married, and 
the lack of evidence showing she was permanently incapable of 
self-support prior to turning 18 years old, the Board must 
find that the appellant is not a child for VA benefits-
eligibility purposes, and thus does not meet the eligibility 
requirements for VA death benefits.

In a case such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-430 (1994).


ORDER

Because the appellant is not a child for purposes of 
entitlement to VA benefits, eligibility for VA death benefits 
is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


